Citation Nr: 1343134	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder, including as due to Agent Orange exposure.

2. Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the bilateral hands and fingers, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970. 

These claims come before the Board of Veterans' Appeals on appeal of June 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2012, the Board remanded these issues to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further development. The action specified in the February 2012 Remand completed, the claims have been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified in support of his claims during a hearing held at the RO before an Acting Veterans Law Judge (AVLJ) in January 2011 (Travel Board hearing). A transcript of the hearing is associated with the claims file. The AVLJ who presided at the January 2011 Travel Board hearing is no longer employed at the Board. The law requires that the AVLJ or Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision on that appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012). Accordingly, a July 2013 letter was sent to the Veteran, offering him an opportunity to testify at another Board hearing. The Veteran indicated in a July 2013 response that he did not wish to appear at another hearing and requested that his case be considered on the evidence of record. With this response, the Veteran attached additional evidence regarding his claim and a written notation, indicating that he wished the Board to consider this his case "on the evidence of record" to include the evidence he had enclosed. As the Veteran clearly indicated that he wished the Board to adjudicate his claims on the basis of this evidence, the Board finds that the Veteran waived Agency of Original Jurisdiction review of this evidence in writing. See 38 C.F.R. §§ 19.9, 20.1304(c) (2012). As such, the Board will proceed with appellate review.

The issues of service connection for hypertension and peripheral neuropathy of the bilateral hands and fingers are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's current skin disorder did not have onset in service and was not caused or aggravated by the Veteran's active military service, to include in-service exposure to herbicides. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2012). Here, the Veteran was provided with the relevant notice and information in a February 2007 letter prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition. VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection for a Skin Disorder

The Veteran is seeking entitlement to service connection for a skin disorder, diagnosed as sparse superficial perivascular dermatitis. He has asserted that this condition resulted from exposure to herbicides during his active military service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)  are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309(e).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 39 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii). Additionally, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 
38 C.F.R. § 3.307(a)(6)(iv). 

The Veteran served in the Republic of Vietnam from December 1968 to December 1969; accordingly, exposure to herbicides, including Agent Orange is presumed. As the Veteran has not been diagnosed with chloracne or other acneform disease consistent with chloracne, entitlement to a skin disability on a presumptive basis cannot be granted.

However, the Board will also consider service connection on a direct basis.

The Veteran's service treatment records are negative for any notations indicating diagnosis or treatment for a chronic skin disability. No skin condition was noted at the Veteran's April 1970 separation examination, and on a Report of Medical History completed at the same time, the Veteran denied suffering from any skin diseases.

The record does not contain any post-service treatment record indicating evidence of complaints of or treatment for any skin conditions until October 2002. In an October 2002 treatment record, a private examiner noted examining a "single tan irregular tissue fragment" from the Veteran's back to determine if it was cancerous. After a biopsy, the private examiner diagnosed "benign fragments of skin with follicular ectasia and epithelial inclusion cyst" with no signs of malignancy. 

Subsequent treatment records indicate that the Veteran underwent a punch biopsy in November 2006 to diagnose a noted skin problem, and was diagnosed with "sparse superficial perivascular dermatitis, probably drug eruption." In a July 2007 VA treatment record, a VA examiner, having noted the results of the biopsy and her own examination, diagnosed probable atopic dermatitis. 

In support of his claim, the Veteran has provided several lay statements regarding the history of his claimed skin disorder. In a January 2007 statement, the Veteran wrote that, "after serving in Vietnam," he "began having a body rash that would appear over my complete body area." The Veteran stated that he went to "several doctors and tried all types of creams and treatments for a while but the rash would return." The Veteran indicated that that the rash "would occur all year but really bad in the summer." The Veteran stated that he still had the rash, but indicated that it was "not as bad as it was when I first came home from Vietnam." The Veteran indicated that the doctors told him that they "really did not know how to treat this rash or know what it was." The Veteran wrote that the rash was related to exposure to herbicides in Vietnam. 

In a subsequent March 2007 statement, the Veteran wrote that he tried to get treatment for a body rash on his "face, body parts, arms, legs, and hands" during the mid-1970s at the VA hospital. The Veteran wrote that "he got the run around" at the hospital, was "unable to talk to anyone" there, and did not receive any treatment. The Veteran indicated that he subsequently went to several family doctors and "skin special doctors" who provided him with "cream," but were unable to provide him with a diagnosis for his skin disorder. The Veteran stated that the cream medication did not work, and the rash would "come and go through the year," worsening during the summer. The Veteran reported having to switch doctors over the years due to changes in his employment, and, as a result, stated that he was "unable to give names and records" regarding treatment for his skin disorder. The Veteran further indicated that some of the doctors and clinics that treated him had gone out of business. The Veteran stated that he wanted to find a doctor who could treat his rash as the VA doctor who had been seeing him did not treat Agent Orange-related disorders. The Veteran further wrote that he had seen doctors all over the area about his rash and that no doctors "would commit to saying it was Agent Orange." 

In the aforementioned July 2007 VA treatment record in which a VA examiner diagnosed probable atopic dermatitis, the Veteran stated that he had experienced a chronic itchy rash since Vietnam, but also reported that he was "doing well now." 

In an October 2007 statement, the Veteran wrote that he was not treated for a skin disorder during service because "it didn't occur until I was discharged." The Veteran stated that he "noticed the rash about two months after I got home from the service" and that it subsequently worsened to the point where he sought medical attention. The Veteran stated that his employer would switch insurance plans every year, requiring him to change doctors. The Veteran wrote that this was "why I'm not able to get records from these doctors due to being 35 years ago or more." The Veteran stated that the rashes had caused scarring on his "face, arms, chest, legs, and under clothes." The Veteran indicated that he believed that his children had developed the same skin condition because of him. The Veteran wrote that it was "funny that I can't get a doctor to give a name to this skin condition" as each doctor would "tell me that they had never seen a rash like this before." The Veteran stated that a VA examiner had told him after a previous examination that he did not have cancer, but did not provide a further diagnosis for the skin disorder. The Veteran stated that had not found medication for the skin disorder that would work, and that it would still "come and go." The Veteran wrote that this was "why it is so difficult to provide the medical records from the past." 

In a November 2007 statement, the Veteran wrote that he believed that his rash was caused by herbicides from Vietnam getting into his bloodstream. 

In a January 2011 statement, the Veteran's wife wrote that, "when we got married in 1971 after [the Veteran] returned from service, he started having a rash that was really bad in the heat and cold." She indicated that the Veteran went to "Doctor after Doctor but none could tell him what it was as well as what caused it." The Veteran stated that the disorder "was so bad that he would bleed and none of the medicine would work."

At the January 2011 Travel Board hearing, the Veteran stated that he believed that his skin disorder was related to in-service Agent Orange exposure because he did not have a rash before he went to Vietnam and that it "didn't really affect me until after I got out of the service." The Veteran indicated that he could not think of any other cause for the skin disorder. 

In a February 2012 VA medical examination report, the Veteran reported having experienced an itchy skin rash, mostly on the upper trunk, since the 1970s. The Veteran stated that he had been to many doctors, but had not been provided with a definitive diagnosis for a long time. The Veteran stated that he was diagnosed with dermatitis in 2007 at which time he was prescribed a mild soap and skin moisturizer. The Veteran stated that he had not sought follow-up treatment since that time. The Veteran indicated that the rash was still present, that it waxed and waned, and could be somewhat pruritic. After an examination, the VA examiner diagnosed atopic dermatitis. In so doing, the VA examiner noted that the Veteran's torso revealed a diffuse area of inflammation, with micropapules on an erythematous base. The VA examiner noted finding no pustules, abscesses, or cellulitis. The VA examiner wrote that the Veteran definitely did not have chloracne. Having reviewed the claims file, to include the treatment records and the lay evidence, the VA examiner opined that the Veteran's skin disorder was less likely than not related to service. In explaining this opinion, the VA examiner wrote that the Veteran's service treatment records did not contain any notation indicating complaints of skin problems or rashes during service. Moreover, despite the Veteran's lay statements to the contrary, the VA examiner wrote that the claims file contained no evidence documenting skin disorder symptomatology during the year following the Veteran's discharge from service. The VA examiner further noted that the Veteran had been diagnosed with dermatitis rather than chloracne. Therefore, the VA examiner found that it was less likely than not that the Veteran's current skin disorder began during service.

Having reviewed this evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a skin disorder on a direct basis. The record contains no evidence of onset of skin disorder symptomatology during service. The service treatment records contain no notation indicating onset of skin disorder symptomatology during service and, in his statements, the Veteran has consistently indicated that he did not experience onset of skin disorder symptomatology until after his discharge from service. 

The Board also finds that the record indicates that the Veteran's skin disorder was not caused by any incident of service, to include exposure to herbicides. The Veteran contends that his skin disorder is related to in-service herbicide exposure in Vietnam because, in his opinion, that could be the only possible cause as he developed it so soon after his return from Vietnam. However, the Board notes that the Veteran returned from Vietnam in December 1969, approximately eight months prior to the Veteran's July 1970 discharge from service. As noted above, the Veteran's service treatment records contain no notation indicating treatment or diagnosis for skin disorder symptomatology during that eight-month period. In an October 2007 statement, the Veteran wrote that he developed skin disorder symptomatology within two months of his July 1970 discharge from service. However, in a January 2011 statement, the Veteran's wife indicated that the Veteran developed symptoms after they were married. In an October 2006 claim for benefits, otherwise not related to the claims at hand, the Veteran listed the date of his marriage as being in May 1971, approximately 10 months after his discharge from service. Moreover, in the February 2012 VA medical examination report, the Veteran stated that he had experienced skin disorder symptomatology since the "1970s." Although the Veteran contends that he developed skin disorder symptoms soon after his return from Vietnam, the Board finds that the various statements regarding the date of onset of the Veteran's skin disorder symptomatology are so inconsistent as to undermine their credibility. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The record contains no medical evidence indicating a positive relationship between the Veteran's claimed skin disorder and service. As noted above, the post-service treatment records contain no notation indicating treatment for a skin disorder until October 2002, more than three decades after the Veteran's discharge from service. The Veteran has stated that he saw many doctors for the disorder beginning in the 1970s, but that he was unable to provide any contact information regarding those examiners to include their names. However, in detailing the findings of the various doctors, the Veteran stated that none of them "would commit to saying it was Agent Orange" that caused his skin disorder. In November 2006, an examiner, having performed a skin biopsy, diagnosed dermatitis and stated that the disorder was most likely related to a "drug eruption." In the February 2012 VA medical examination report, the VA examiner opined that the Veteran's skin disorder was less likely than not related to Agent Orange exposure. The VA examiner noted that the record contained no evidence that the Veteran had ever had chloracne, the only skin disorder presumptively related to Agent Orange exposure. The VA examiner also noted that the record contained no notation indicating in-service treatment for a skin disorder during service and no documentary evidence of skin disorder symptomatology soon after discharge. As the February 2012 VA examiner reviewed the claims file, interviewed the Veteran, performed a proper examination, diagnosed the Veteran, and offered an opinion backed by evidence, the Board finds that the February 2012 VA examiner's report has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

The Board has considered the Veteran's contentions that his skin disorder was related to herbicide exposure during service. Having reviewed the evidence, however, the Board finds that the preponderance of the evidence weighs against the claim for service connection. 

For the reasons stated above, service connection for a skin disorder is denied. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  


ORDER

Service connection for a skin disorder, including as due to Agent Orange exposure, is denied. 


REMAND

The Veteran essentially contends that he experiences neuropathy of the upper extremities and hypertension, which were either caused or aggravated by his service-connected diabetes mellitus. In July 2010, VA provided the Veteran with a VA medical examination to determine the nature and etiology of the Veteran's claimed diabetic neuropathy of the upper extremities. At that time, a VA examiner examined the Veteran and found that the Veteran did not have any neuropathy of the upper extremities. However, subsequent to that examination, in a June 2013 VA treatment record, a VA administrator noted that the Veteran had recently been diagnosed with general diabetic neuropathy and indicated that the Veteran should be examined to determine if he had neuropathy of the upper extremities. In light of this, the Board finds that an additional VA medical examination should be provided to determine the nature and etiology of any upper neuropathy disorder. 

Moreover, in a February 2012 VA medical examination report, a VA examiner noted that the Veteran's diagnosed hypertension disorder was not aggravated by his service-connected diabetes because the diabetes had been stable. As the current state of the Veteran's diabetes is not known, an additional examination to determine the nature and etiology of the claimed hypertension disorder is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed neuropathy of the upper extremities and hypertension. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2. Schedule the Veteran for an appropriate medical examination for his claimed neuropathy of the upper extremities. The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  

Based on a review of the record, the examiner should state whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed neuropathy of the upper extremities was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolves with return to the baseline level of disability. If the examiner concludes that an existing neuropathy of the upper extremities disorder has been aggravated by the Veteran's service-connected diabetes mellitus, the examiner should attempt to identify the baseline level of severity of the neuropathy disorder before the onset of aggravation.

A rationale should be provided for all opinions given. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so. 

3. Schedule the Veteran for an appropriate medical examination for his claimed hypertension. The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  

Based on a review of the record, the examiner should state whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's claimed hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolves with return to the baseline level of disability. If the examiner concludes that hypertension has been aggravated by the Veteran's service-connected diabetes mellitus, the examiner should attempt to identify the baseline level of severity of the hypertension before the onset of aggravation.

A rationale should be provided for all opinions given. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.

4. When the development requested has been completed, and compliance with the requested action has been ensured, this case should again be reviewed on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


